Citation Nr: 0803779	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  98-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired 
psychiatric disorder and a sleep disorder, to include as due 
to an undiagnosed illness.

5.  Entitlement to service connection for a smell disorder, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by multiple joint and muscle pain, to include as 
due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder 
other than acne and dermatitis of the hands, to include as due 
to an undiagnosed illness

8.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.

9.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for acne.


REPRESENTATION

Veteran represented by:	Robert E. Jordan III, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

The veteran served on active duty in the United States Army 
from May 1988 to May 1992.  Service in Southwest Asia during 
the Persian Gulf War is indicated by the evidence of record.

In the above-referenced September 1997 rating decision, the RO 
denied the veteran's claims for entitlement to service 
connection for: cardiomyopathy; dry eyes with conjunctivitis; 
migraine headaches; gastroenteritis; adjustment disorder with 
anxious mood and sleep disorder; cystic acne and eczematous 
areas of the hands and cystic lesions of the left posterior 
neck and upper arms; a smelling disorder; and joint and muscle 
pain.  The veteran initiated an appeal of that decision, which 
was perfected with the timely submission of his substantive 
appeal (VA Form 9) in September 1998.  

In July 1999, the Board denied all of the veteran's claims 
except for the claim for entitlement to service connection for 
a cardiovascular disorder, which was remanded for additional 
development.  The veteran duly appealed the Board's decision 
as to the issues which were denied to the United States Court 
of Appeals for Veterans Claims (the Court).  In November 2000, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand for readjudication of the veteran's claims 
in light of the then very recently passed Veterans Claims 
Assistance Act of 2000 (VCAA).  In an order dated in December 
2000, pursuant to the Joint Motion for Remand, the Court 
vacated and remanded the portion of the Board's decision which 
denied all claims other than that for entitlement to service 
connection for a cardiovascular disorder.

In January 2004, the Board remanded all of the claims for 
further evidentiary and procedural development.  In May 2006, 
the VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims.  The case was subsequently returned to the 
Board for further appellate proceedings.

In November 2006, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter in the case.  In 
February 2007, the Board received the requested IME opinion.  
The Board requested an addendum opinion from the same IME in 
September 2007, which was received at the Board in October 
2007. 

This appeal is REMANDED to the RO via the AMC.



Clarification of issue on appeal

The record demonstrates that there have been diagnosed a 
variety of skin disabilities.  In essence, the RO treated the 
various skin disabilities as part and parcel of one issue.  
However, for reasons stated immediately below the Board 
believes that the issue must be bifurcated.

The Board initially observes that the veteran has been granted 
service connection for dermatitis on his hands.  That specific 
disability therefore is not part of the veteran's current 
service connection claim.

The veteran has contended that a pre-existing acne condition 
was made worse during or due to his military service.  See, 
e.g., the veteran's undated statement, received in May 2003.  
The Board notes that in January 1993, the RO denied the 
veteran's claim of entitlement to service connection for acne.  
The veteran did not appeal that  decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Thus, now before the Board is the issue of whether new and 
material evidence has been submitted which is sufficient to 
reopen the previously-denied claim of entitlement to service 
connection for acne, and such will be addressed as a separate 
issue, as reflected on the second page of this remand.  Any 
remaining skin disabilities have a different procedural 
history which does not involve the issuance of a final 
decision.  

Issues not on appeal

In an April 2005 rating decision, the RO granted service 
connection for tinnitus, dermatitis of the hands and a right 
knee disorder.  The RO also continued a noncompensable (zero 
percent) disability rating which has previously been assigned 
for the veteran's service-connected left ear hearing loss and 
increased the rating assigned for his service-connected left 
knee disability to 10 percent disabling.  In a December 2005 
rating decision, the RO granted service connection for post 
traumatic stress disorder (PTSD), assigning a 50 percent 
disability rating.  

To the Board's knowledge, the veteran has not disagreed with 
either of those decisions and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further development as detailed below.

Reasons for remand

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA)

The veteran has not been provided notice as to the evidentiary 
requirements necessary to reopen a previously-denied claim, 
let alone the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record has 
a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  The Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

Treatment records

The veteran's most recent outpatient record from the VA 
Medical Center (VAMC) in Detroit is dated in November 2000.  
Updated treatment records should be associated with the claims 
folder, as they could potentially affect the outcome of the 
issues currently on appeal.  See 38 U.S.C.A. § 5103A (West 
2002).  

Additionally, the veteran submitted releases in November 2006 
for private physicians J.T.A., P.C.M. and J.M.M., indicating 
that he has been seen regularly by all three since the mid-
1990s.  Review of the claims folder demonstrates the most 
recent treatment record from Dr. J.M.M. is dated in 1996, the 
most recent treatment record from Dr. P.C.M. is dated in 
October 2002, and there do not appear to be any treatment 
records in the claims folder from Dr. J.T.A.  Updated 
treatment records from Drs. J.M.M. and P.C.M. and all 
treatment records from J.T.A., to the extent they exist and 
can be located, should be obtained for association with the 
claims folder.

Additionally submitted evidence

The veteran has recently submitted evidence for consideration 
in the form of a document entitled "Response to Medical 
Opinions packet".  This evidence has not been considered by 
the RO, and no waiver of initial RO consideration is currently 
of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2007).  Indeed, 
the veteran specifically indicated in December 2007 that he 
desired initial review of this evidence by the Agency of 
Original Jurisdiction (AOJ). 

Without a written waiver of initial RO consideration of the 
additional records, this case must be returned to the agency 
of original jurisdiction for readjudication.  
See Disabled American Veterans, supra [VA regulation allowing 
the Board to consider additional evidence without remanding 
case to the agency of original jurisdiction for initial 
consideration was invalid].



Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include the evidentiary 
requirements as to new and material 
evidence.  Additionally, the 
veteran should be notified of the 
bases for the previous denial of 
his claim for entitlement to 
service connection for acne in 
January 1993, so that he may be 
aware of what evidence would be new 
and material to reopen the claim.  
See Kent, supra.

2.  VBA should contact the veteran 
and ask that he identify any recent 
medical examination, 
hospitalization or treatment 
records pertaining to his service 
connection claims.  Any such 
records so identified should be 
obtained to the extent possible, to 
include updated records from the 
Detroit VAMC [dated after November 
2000].  Regardless of the veteran's 
response, VBA should also request 
all treatment records from Drs. 
J.T.A. [all records], P.C.M. [dated 
after October 2002] and J.M.M. 
[dated after 1996] pertaining to 
the veteran for association with 
the record.  Efforts to obtain 
these records should be 
memorialized in the veteran's VA 
claims folder.

3.  After taking any additional 
notice which it deems necessary, 
VBA should then readjudicate the 
veteran's claims of: entitlement to 
service connection for a 
cardiovascular disorder, migraine 
headaches, a gastrointestinal 
disorder, an acquired psychiatric 
disorder and a sleep disorder, a 
disorder manifested by multiple 
joint and muscle pain, a skin 
disorder other than acne and 
dermatitis of the hands, an eye 
disorder, as well as whether new 
and material evidence has been 
received which is sufficient to 
reopen a previously-denied claim of 
entitlement to service connection 
for acne.  The service connection 
claims should also include 
discussion as to whether such are 
due to an undiagnosed illness.  The 
claims should be considered in 
light of all of the evidence of 
record, including the recently-
submitted evidence from the veteran 
and any additional treatment 
records associated with the claims 
folder.  If the benefits sought on 
appeal remain denied, in whole or 
in part, VBA should provide the 
veteran and his attorney with a 
SSOC and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007). 


